IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 42590/42591

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 502
                                               )
       Plaintiff-Respondent,                   )   Filed: May 22, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
TRINA RENEE DORMIER, aka                       )   THIS IS AN UNPUBLISHED
ABRAMSON,                                      )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgments of conviction and unified sentences of twenty-five years with seven
       years determinate for conspiracy to traffic in methamphetamine and concurrent
       fifteen years with three years determinate for trafficking in
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 42590, Trina Renee Dormier pled guilty to conspiracy to traffic in
methamphetamine. Idaho Code §§ 37-2732B(a)(4)(B), 37-2732B(b), 18-701. The district court
sentenced Dormier to a unified sentence of twenty-five years with seven years determinate. In
Docket No. 42591, Dormier pled guilty to trafficking in methamphetamine, I.C. § 37-
2732B(a)(4). The district court sentenced Dormier to a concurrent unified sentence of fifteen



                                               1
years with three years determinate. Dormier appeals asserting that the district court abused its
discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dormier’s judgments of conviction and sentences are affirmed.




                                                   2